Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  16/599,965, filed on 10/11/2019. Claims 1-46 are currently pending and have been examined. Claims 1-46 have been rejected as follow,

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because the claim limitation(s) uses “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for receiving”, “means for relaying”,  claim 41. “means for determining”, “means for identifying” and “means for providing”, claim 42. “means for receiving”, “means for identifying”, “means for performing”, claim 43. “means for receiving”, “means for transmitting”, claim 44. “means for generating”, “means for transmitting”, claim 45. “means for receiving”, “means for processing”, claim 46.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner notes that in the instant case, the Examiner looks to the specification to determine the structure or material that performs the functions recited in the pointed claim limitations:
Claim 41:
“means for receiving”, this function is non-specialized.
“means for relaying the discovery information to another entity via a second wireless signal comprising a second one or more data packets;” This function is described in at least in Figs. 14-15 and 25 and associated disclosure, paragraphs 154-155. 
The function is a specialized function, the pointed paragraphs describes the computer components to perform it. The limitation is definite.
Claim 42:
“means for determining that a transaction between a consuming entity and the vending entity for the goods or services resulted from the discovery information relayed by the relaying device via a wireless signal comprising one or more data packets;”, This 
“means for providing”, this function is non-specialized.Claim 43:
“means for receiving”, this function is non-specialized.
“means for identifying the entity based on information included in the one or more packets;” this function is described in at least in Fig. 29. The function is a specialized function. The limitation is definite. and “means for performing a transaction with the entity for the goods or services”, this function is described in at least in Fig. 10. The function is a specialized function. The limitation is definite.Claim 44:
“means for receiving”, and “means for transmitting”, these functions are non-specialized.
Claim 45:
“means for generating a discovery frame, having one or more fields containing discovery information regarding at least one of goods or services provided by an entity associated with the apparatus”, this function is described in at least in Fig.  28 and paragraph 195. The function is a specialized function. The limitation is definite.“means for transmitting”, this function is non-specialized.
Claim 46:
“means for receiving”, this function is non-specialized.
“means for processing”, this function is described in at least in paragraphs 92-94 and Figs. 4-6. The function is a specialized function. The limitation is definite.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-46 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. According to the amended claims, Examiner’s  analysis is re-evaluated below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of:

“receiving, discovery information regarding at least one of goods or services provided by an entity;  relaying the discovery information to another entity and receiving compensation for the relaying of the discovery information”.
receiving, relaying” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of  advertising information and relaying 
information, These performance of the limitations are similar to  certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“via a first wireless signal comprising a first one or more data packets,” and “via a second wireless signal comprising a second one or more data packets”   
The Examiner analyses these additional elements in the claim  in view of the instant disclosure:  see at least Figs. 24 and 27 and associated disclosure.
these additional elements do not amount to more than a linking the use of the judicial exception to a particular technological environment or field of use. The Additional elements in this case  are not  more than mere instructions to implement an abstract idea or other exception in a mobile telecommunication environment or networking .
Per MPEP 2106.05(h), Examiners should also keep in mind that this consideration overlaps with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.
 claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No.
All the elements in the broad claims have been evaluated there is not additional elements to determine whether they amount to an inventive concept. Thus, the claim is ineligible.
Claims 11, 17, 22, 32 and 36: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claims  are ineligible.
Claims 41, 42, 43, 44, 45, and  46: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an apparatus.
Step 2A - Prong 1: Is a Judicial Exception recited in the claims ? Yes. Because the same reasons pointed above
Step 2B : claims provide an inventive concept? No. Because the same reasons pointed above. The claims are ineligible.
Dependent claims 2-10, 12-16, 18-21, 23-31 and 33-40, the claims recite elements such as  “information identifying the apparatus or a referral token”; “digital media or digital rights”, “fields containing the discovery information”, “a credit or voucher”; “hop-count, location information, or information identifying an original transmitter of the The claims  are ineligible.

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27, 29, 31-37 and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over  US Pg. Pub. No. 20120296742 (Patwa) in view of US Pg. Pub. No. 10163137 (Hoffberg);

As to claims 1, 11, 17, 22, 32, 36, 41, 42, 43, 44, 45 and 46, Patwa discloses a method of wireless communication by an apparatus, (Fig. 1), comprising:
Regarding to claims 1 and 41:
 a) receiving, via a first wireless signal comprising a first one or more data packets, discovery information regarding at least one of goods or services provided by an entity
(“[0043] At step 216 of FIG. 2, an advertisement 218 with an associated reward is 
communicated to the first device 212…”, Fig. 2 element 216 and associated disclosure paragraph 43. 
See also “The computing system environment 100 includes an advertising network 110, a first device 112 associated with a first user, and a second device 114 associated with a second user. Each of the components 110, 112, and 114 may be in communication with each other via a network 116[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets]. The network 116 may include, without limitation, one or more local area networks (LANs) and/or wide area networks (WANs). Such networking environments are commonplace in offices, enterprise-wide computer networks, intranets and the Internet [Examiner interprets as communications using a first wireless signal comprising a first one or more data packets]…, paragraph 20 and Fig. 1.
The logging component 124 is configured to log interactions between the first device 112 and the second device 114. For example, the receiving component 122 may receive information from the first device 112 and/or the second device 114 that an interaction has occurred between the devices[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets].  The logging component 124 then logs the interaction…”, paragraph 33 and Fig. 1 ); 
b) relaying the discovery information to another entity via a second wireless signal comprising a second one or more data packets
(“…[0033] The logging component 124 is configured to log interactions between the first device 112 and the second device 114. For example, the receiving component 122 may receive information from the first device 112 and/or the second device 114 that an interaction has occurred between the devices[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets]. The logging component 124 then logs the interaction. In one aspect, the logged interactions may be stored as a new type of advertising metric that takes into account the number of device-to-device interactions related to an advertisement . In essence, this metric could be thought of as a "cost per word-of-mouth" metric and could be used as a measure of the cost-effectiveness of word-of-mouth advertising using device-to-device interactions [Examiner interprets as device-to-device communications using a second wireless signal]”, paragraph 33 and Fig. 1.

a method of advertising utilizing device-to-device interactions.  The flow diagram is referenced generally by the numeral 500.  At step 510, an advertisement with an associated reward is communicated to a first device associated with a first user; the reward is enabled at the first device after the advertisement has been communicated from the first device to a predefined number of devices [Examiner interprets as via device-to-device communications using a second wireless signal]…”, paragraph 72 and Fig. 5.
“….[0074] Turning to FIG. 7, an illustrative flow diagram is depicted of a method of advertising using device-to-device interactions and is referenced by the numeral 700.  At step 710, an advertisement is received by on the first device.  At step 712, the first device identifies a second device that is receptive to interaction.  At step 714, the first device interacts with the second device.  And at step 716, concurrently with the interaction, an advertisement identifier is communicated from the first device to the second device[Examiner interprets as via device-to-device communications using a second wireless signal]…”,  paragraph 74 and Fig. 7);
 c) receiving compensation for the relaying of the discovery information (Fig. 5 element 516).

Although, Patwa discloses , flow diagrams depicting a method of advertising utilizing device-to-device interactions (see at least Figs.  1-4), 
Patwa does not expressly disclose
data packets 

However, Hoffberg discloses
“(3) The Internet is structured such various networks are interconnected, with communications effected by addressed packets conforming to a common protocol. Based on the packet addressing, information is routed from source to destination, often through a set of networks having multiple potential pathways. …”, 1:35-40.
“11) When a single party seeks to sell goods to the highest valued purchaser(s), to establish a market price, the rules of conduct typically define an auction. Typically, known auctions provide an ascending price or descending price over time, with bidders making offers or ceasing to make offers, in the descending price or ascending price models, respectively, to define the market price...”, 2:55-63.
“(39) A “Floating Closing Time” feature may also be implemented whereby the auction for a particular item is automatically closed if no new bids are received within a predetermined time interval, assuming an increasing price auction. Bidders thus have an incentive to place bids expeditiously, …”, 9:22-28.
“(717) In order to assure data integrity and optimize data bandwidth, both forward and retrospective error correction are applied. Data is preferably packetized, with each packet including error detection and correction information. Successful receipt of each packet is acknowledged on a reverse channel, optionally interspersed with corresponding data packets traveling in the reverse direction (e.g., full duplex communications)…”, 104:25-33.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the 

Regarding to claims 11 and 42, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further comprise 
determining that a transaction between a consuming entity and the vending entity for the goods or services resulted from the discovery information relayed by the relaying device via a wireless signal comprising one or more data packets
(“…[0033] The logging component 124 is configured to log interactions between the first device 112 and the second device 114. For example, the receiving component 122 may receive information from the first device 112 and/or the second device 114 that an interaction has occurred between the devices[Examiner interprets as communications using a first wireless signal comprising a first one or more data packets].  The logging component 124 then logs the interaction…”, paragraph 33 and Fig. 1.
“…Interactions that require that the two devices be within a close proximity of each other can help to foster trust between the parties involved in the transaction. The interaction may utilize the communication path 118. The communication path 118 takes advantage of short-range wireless radio-frequency communication, near-field communication, or a local area network….”, paragraph 36 );
Regarding to claims 17 and 43, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further comprising 
performing a transaction with the entity for the goods or services (paragraph 36 );

Regarding to claims 22 and 44, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further comprise
transmitting via a second wireless signal comprising a second one or more data packets, based on one or more rules, a relay frame having one or more fields containing at least a portion of the discovery information
(‘…The retail price of Lawnmower X is $1,800. Company C decides to come up with a differentiated pricing scheme that takes advantage of the power of device-to-device interactions in order to reduce the inventory of Lawnmower X. The advertisement reads as follows: "Lawnmower X--the ultimate lawn mowing experience--yours for $1,800. Buy 2 and get each for $1,600, Buy 3 and get each for $1,400, Buy 4 and get each for $1,200, Buy 5 and get each for $1,000.", paragraph 66.
“…0068] Sandy sees the same advertisement on her phone and is interested. She taps on the advertisement and is informed that there is an active purchase group in her area led by Jimmy. Sandy meets Jimmy and bumps her phone to his. The action acknowledges Jimmy as the purchase leader [Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices] and registers Sandy's identity along with her payment information. Both Sandy's and Jimmy's phone show the visual indicator, "2 in group, need 3 more [Examiner interprets as one or more rules]." Sandy knows her brother, Sam, is interested in a lawnmower. She meets with him and bumps her phone to his. This action automatically gets registered to Jimmy's phone since Sandy has acknowledged him to be the purchase leader. All phones now indicate the status of the advertisement …”, paragraph 68.

Regarding to claims 32 and 45, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further comprise
Patwa does not expressly disclose but Hoffberg’s discloses 
transmitting the discovery frame, via a first wireless signal comprising a first one or more data packets, to a relay device to relay at least a portion of the discovery information in a relay frame.
“… In reactive routing, when a node wishes to transmit, it starts a route discovery process in order to find a path to the receiver. The routes remain valid until the route is no longer needed. AODV and DSR protocols use reactive routing. In the AODV protocol, to find a route to a receiver, a terminal broadcasts a route request message containing the address of the receiver and the lifespan of the message. Terminals receiving the message add their address to the packet and forward it if the lifespan is not exhausted…”, 124:41-49.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the 

Regarding to claims 36 and 46, it comprises limitations similar than claim 1 above, therefore is rejected in the same manner and further compriseprocessing the relay frame to obtain discovery information regarding at least one of goods or services provided by an entity different from the other apparatus
(“813) In an ad hoc network,… communication intermediaries to forward packets, i.e., a multihop architecture. A mobile ad hoc network adds the further presumption that nodes are not stationary, and therefore a .. discovery mechanism is required. ..”, 122:44-51.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide functionality to process data  using a protocol with data that is  preferably packetized in order to optimally conveying information (see Hoffberg abstract).

As to claims 2, 3, 4, 5, 14, 18, 19 and 21, Patwa discloses
wherein the compensation is received if the relaying results in a transaction with the entity (Fig. 5 element 516). 


(“…[0047] At step 230, the reward 232 is enabled at the first device 212 [Examiner interprets as referral token allowing the apparatus to receive compensation].  In one 
aspect, the reward 232 is not enabled until the advertisement 218 has been 
communicated from the first device 212 to the predefined number of devices [Examiner interprets as referral results in a transaction], each communication of the advertisement 218 being incident to an interaction 224 between the first device 212 and a respective one of the predefined number of devices...”,  paragraph 47 and Fig. 2).

wherein: the transaction involves digital media
(“… communication media may embody computer-readable instructions, data structures, program modules, or other data in a modulated data signal, such as a carrier wave or other transport mechanism, and may include any information-delivery media…”, paragraph 24);
the compensation comprises a transfer of at least one of: the digital media or digital rights (Fig. 2 and associated disclosure);

wherein relaying the discovery information comprises relaying at least a portion [Examiner interprets as conditions, rules or regulation] of the digital media

the advertisement 218 has been communicated from the first device 212 to the predefined number of devices, each communication of the advertisement 218 being incident to an interaction 224 between the first device 212 and a respective
one of the predefined number of devices…”, see paragraphs 47 and 48.
Further,  Hoffberg expressly discloses 
“(668) According to the present invention, a stored event may be analyzed for reliability. Such reliability may be determined by express rules or algorithms, statistically, or otherwise, generally in accordance with particular characteristics of the type of event. Thus, even where a detected value, at the time of measurement, has a high reliability for indicating an event or condition, over time the reliability may change….”, 92-31-37.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide functionality to incorporate a set of rules because “…node propagating information should follow to a set of rules. (It is noted that, since this communication is not “limitless”…”, in order to ensure optimal conveying of information (see Hoffberg, 123:41-42).

As to claims 6, 7, 15 and 20, Patwa does not expressly disclose but Hoffberg discloses  
wherein receiving the discovery information comprises receiving a discovery frame having one or more fields containing the discovery information

“…The various nodes must cooperate in both arbitration and control, e.g., route discovery and optimization, and the information forwarding itself…”, 124:62-63.
“…communications physical layer, and or access to information. This communication can be consolidated with the network discovery transmission…”, 132:52-54). 

wherein relaying the discovery information comprises transmitting a relay frame having one or more fields containing the discovery information
(“(23) As stated above, the information packets from the transaction server to client systems associated with respective bidders communicate various information regarding the status of an interactive auction during the progress thereof. The network traffic from the client systems to the transaction server is often limited to the placement of bids; however, the amount of information required to be transmitted can vary greatly, …”, 5:57-65. 
“…(636) The communications device may be a transmitter, receiver or transceiver, transmitting event information, storing received event information, or exchanging event information, respectively. Thus, while the system as a whole typically involves a propagation of event information…”, 85:49-55).



As to claims 8, 9, 12 and  13, Patwa does not expressly disclose but Hoffberg discloses  
wherein the compensation comprises a form of currency redeemable at least one of the entity or another entity
(Hoffberg discloses
“A number of references relate to virtual private networks, which is a part of various embodiment of the invention. The following references relevant to this issue are incorporated herein by reference:…” 18:60-65 and U.S. Pat. No. 6,012,039 (Tokenless biometric electronic rewards system), 20:1-12 teaches “(83) In a preferred embodiment, the issuer rule module is a computing module inside the issuer rule registry 70 which is programmed with an issuer's pre-designated criteria for determining how reward-units are credited to or debited from a rewards account [Examiner interprets as compensation comprises a form of currency redeemable], and performs the calculation and settlement for each reward transaction. Criteria can include a recipient's purchasing frequency, spending amounts, recency, demographics, and, where applicable, conditions for reward-units redemption such as expiration dates.
(102) In addition, the issuer registers at least one rule module which defines criteria and amounts for crediting or debiting a rewards account. The criteria or conditions can include a recipient's purchasing frequency, expenditure amounts, recency, expiration dates, demographics, along with settlement instructions, and any conditions for reward-units redemption”,11:60-67, 12:1-3 and 13:30-35 of U.S. Pat. No. 6,012,039).
wherein the currency comprises at least one of: a credit or voucher (11:60-67, 12:1-3 and 13:30-35 of U.S. Pat. No. 6,012,039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide functionality to redeem rewards in order to support market transactions (see Hoffberg abstract).

As to claims 10 and 16 , Patwa does not expressly disclose but Hoffberg discloses  
further comprising including, with the relayed discovery information, at least one of a hop-count, location information, or information identifying an original transmitter of the discovery information 

“…A significant factor in latency is the node hop count. Therefore, a system may seek to reduce node hop count …”, 123:45-50
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide functionality to 

as to claims 23, 24, 33 and 34 , Patwa discloses 
wherein: the one or more rules comprise a rule dictating that the apparatus can transmit the relay frame only if the apparatus has permission [Examiner interprets as rules or conditions] to relay the discovery frame
(“…0068] Sandy sees the same advertisement on her phone and is interested. She taps on the advertisement and is informed that there is an active purchase group in her area led by Jimmy. Sandy meets Jimmy and bumps her phone to his. The action acknowledges Jimmy as the purchase leader [Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices] and registers Sandy's identity along with her payment information. Both Sandy's and Jimmy's phone show the visual indicator, "2 in group, need 3 more [Examiner interprets as one or more rules].", paragraph 68); 

Patwa does not expressly disclose but Hoffberg discloses  
wherein: the one or more fields of the discovery frame comprise at least one field indicating whether or not the apparatus has permission to relay the discovery frame
( “A number of references relate to virtual private networks, which is a part of various embodiment of the invention. The following references relevant to this issue are incorporated herein by reference:…” 18:60-65 and U.S. Pat. No. 6,044,466

“FIG. 3 shows the site security policy which includes sets of policy graphs used to derive the maximal permissions contributions that any principal can delegate to the content and sets of permissions propositions used to compute the current and maximal permissions from the maximal permissions contributions and the current permissions contributions delegated by those principals.
FIG. 4 illustrates that the nodes of a policy graph's directed graph consist of an attribute, a value, an entry, and an access control list…”, 4:11-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide permissions to access content 
In order to “…to prevent content providers from gaining unauthorized access to … principal's resources (e.g., private files)…”, 1:39-42 of patent No. 6,044,466).

as to claim 25, Patwa discloses 

(The reference Patwa discloses the limitation at least  in paragraphs:  
“…0068] Sandy sees the same advertisement on her phone and is interested. She taps on the advertisement and is informed that there is an active purchase group in her area led by Jimmy. Sandy meets Jimmy and bumps her phone to his. The action acknowledges Jimmy as the purchase leader [Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices] and registers Sandy's identity along with her payment information. Both Sandy's and Jimmy's phone show the visual indicator, "2 in group, need 3 more [Examiner interprets as one or more rules]." Sandy knows her brother, Sam, is interested in a lawnmower. She meets with him and bumps her phone to his. This action automatically gets registered to Jimmy's phone since Sandy has acknowledged him to be the purchase leader [Examiner interprets as  sharing only when another apparatus –Sam’s device - has not  already shared- apparatus is not to transmit-  the at least one of the one or more elements related to the goods or services with the one or more interested devices]. All phones now indicate the status of the advertisement …”, paragraph 68).
Patwa does not expressly disclose but Hoffberg discloses  
wherein: one of the rules dictates that the apparatus is not to transmit the relay frame if another apparatus has transmitted a relay frame
No. 6,047,269 (Biffar, Apr. 4, 2000), expressly incorporated herein by reference, relates to a self-contained payment system with creating and facilitating transfer of circulating digital vouchers representing value. A digital voucher has an identifying element and a dynamic log. The identifying element includes information such as the transferable value, a serial number and a digital signature. The dynamic log records the movement of the voucher through the system and accordingly grows over time. This allows the system operator to not only reconcile the vouchers before redeeming them, but also to recreate the history of movement of a voucher should an irregularity like a duplicate voucher be detected [Examiner interprets as one of the rules dictates that the apparatus is not to transmit the relay frame if another apparatus has transmitted a relay frame]…”, 27:14-31 of Hoffberg).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide control of access content in order to detect duplicate transmission of information. 

as to claim 26 , Patwa discloses 
wherein: the apparatus transmits the relay frame in response to detecting, via a third wireless signal comprising a third one or more data packets, another apparatus is interested in the portion of the discovery information;

the advertisement 320 communicated to the first device 112 also contains information regarding the presence of purchase groups associated with the differentiated pricing scheme [Examiner interprets as when another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices]… the first user may elect to join [deciding to share] the already existing purchase group by sending a request to a purchase leader of the purchase group [Examiner interprets as when another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices].  … the first user is responsible for aggregating the required number of buyers to take advantage of the advertisement 320 with the differentiated pricing scheme.[Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices]”, paragraph 58.
“…0068] Sandy sees the same advertisement on her phone and is interested. She taps on the advertisement and is informed that there is an active purchase group in her area led by Jimmy. Sandy meets Jimmy and bumps her phone to his. The action acknowledges Jimmy as the purchase leader [Examiner interprets as another apparatus has already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices] and registers Sandy's identity along with her payment information. Both Sandy's and Jimmy's phone show the visual indicator, "2 in group, need 3 more [Examiner interprets as one or more rules]." Sandy knows her brother, Sam, is interested in a lawnmower. She meets with him and bumps her phone to his. This action automatically gets registered to Jimmy's phone since Sandy has acknowledged him to be the purchase leader [Examiner interprets as  sharing only when another apparatus –Sam’s device - has not  already shared the at least one of the one or more elements related to the goods or services with the one or more interested devices]. All phones now indicate the status of the advertisement …”, paragraph 68).

Patwa does not expressly disclose but Hoffberg discloses  
one of the rules dictates that the apparatus is to stop transmitting the relay frame in response to determining the other apparatus is no longer interested in at least the portion of the discovery information
(“(874) The currency [information transmitted] is generated and verified … generally encompasses the transfer of secure tokens (e.g., cryptographically endorsed information) having presumed value, which are intended for verification, …subject to immediate authentication by source. Since these tokens may be communicated through an insecure network, the issue of forcing allocation of payment to particular nodes may be dealt with by cryptographic techniques, in particular public key cryptography, in which the currency is placed in a cryptographic “envelope” addressed to the intended recipient, e.g., is encrypted with the recipient's public key, which must be broadcast and used as, or in conjunction with, a node identifier. This makes the payment unavailable to other than the intended recipient. The issue of holding the encrypted token hostage and extorting a portion of the value to forward the packet can be dealt with by community pressure, that is, any node presenting this (or other undesirable) behavior might be ostracized…”, 134:9-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide stop transmission of data of information if node or apparatus presenting a determined behavior in the network (Hoffberg 134:9-30).

as to claims 27 and 37, Patwa discloses 
wherein one or more fields containing discovery information comprise one or more fields containing identifiers indicating the one or more goods or services offered by the vendor
(“…The receiving component 122 is configured to receive requests and/or 
information from the first device 112 and/or the second device 114 [Examiner interprets as containing identifiers indicating the one or more goods or services offered by the vendor].  In one aspect, the receiving component 122 receives a request from the second device 114 that an advertisement be communicated to the second device 114.  Still further, the request may be in the form of an advertisement identifier that is received by the receiving component 122 from the second device 114.  The advertisement identifier identifies which advertisement should be communicated to the second device 114 via, for example, the communicating component 120….”, paragraph 31. See also identifiers in paragraphs 45, 46 and 60).

As to claim 29, Patwa does not expressly disclose but Hoffberg discloses  

(“The Internet is structured such various networks are interconnected, with communications effected by addressed packets conforming to a common protocol. Based on the packet addressing, information is routed from source to destination, often through a set of networks having multiple potential pathways. The communications medium is shared between all users….”, 1:35-42.
“…A mobile ad hoc network adds the further presumption that nodes are not stationary, and therefore a route discovery mechanism is required….”, 122:49-51.
 “…(820) In proactive routing, each node stores and updates routing information constantly. The routing tables can be updated based on perceived changes…”, Hoffberg 124:31-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate Hoffberg’s teaching with the teaching of  Patwa. One would have been motivated to  provide altering one or more fields of the discovery frame in order to control traffic of the network (Hoffberg  128:35-36).

as to claims 31, 35 and 40, Patwa discloses further comprising: sending, via a third wireless signal comprising a third one or more data packets, a query for information regarding one or more goods or services
(“…For example, the first user may initiate a search query on the first device 112. The advertisement(s) may be communicated to the first device 112 along with the results of 
(“…In another aspect, the first user may interact with a computer application on the first device 112. The advertisement(s) may be communicated to the first device 112 as a result of the user interaction with the computer application [Examiner interprets as receiving the discovery frame]. Additionally, an advertisement may be communicated to the first device 112 upon receiving a request from the first device 112 that the advertisement be communicated….”, paragraph 27).
 
Claims 28 and 38  are rejected under 35 U.S.C. 103 as being unpatentable over  US Pg. Pub. No. 20120296742 (Patwa) in view of US Pg. Pub. No. 10163137 (Hoffberg) in view of US Pg. Pub. No.  20160316496 (DANNEBRO).

As to claims 28 and 38,  Patwa does not expressly disclose but DANNEBRO discloses  
wherein the relay frame comprises one or more fields indicating a list of one or more access point names (APNs) to which the apparatus provides connectivity
(“[0001] The present disclosure relates to a method performed in a user equipment, UE, and a gateway for data communication in a 3GPP network via an access point name, APN, capable of providing support for packet data network, PDN, connectivity using a …internet protocol version …” , paragraph 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate DANNEBRO’s teaching with the teaching of  Patwa. One would have been motivated to  provide .

Claims 30 and 39  are rejected under 35 U.S.C. 103 as being unpatentable over  US Pg. Pub. No. 20120296742 (Patwa) in view of US Pg. Pub. No. 10163137 (Hoffberg) in view of US Pg. Pub. No. 20100061272   (VEILLETTE).

As to claims 30 and 39,  Patwa does not expressly disclose but VEILLETTE discloses  
wherein the relay frame comprises a message integrity check (MIC) value for use in verifying the relay frame by an entity receiving the relay frame directly or with the assistance of another entity
(“the present invention, a data structure for securing data frames transmitted in a single hop within a mesh network from a first node to a second node is described. The data structure includes a data link layer (DLL) security header located after a service-type octet when a predetermined security header flag is selected within the service-type octet. The DLL security header including: a first set of bits containing a portion of a transmitted nonce count; a bit following the first set of bits containing a key identifier (ID), wherein the key ID selects a current version of a key used for calculating a message integrity check (MIC); and a second set of bits containing the MIC.”, paragraphs 23-26
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing  date of the claimed invention to incorporate VEILLETTE’s teaching with the teaching of  Patwa. One would have been motivated to  provide .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        1/15/2021